 In the Matter Of WEYERHAEUSER TIMBER COMPANY, KLAMATH FALLSBRANCHandLUMBER AND SAWMILL WORKERS UNION, LOCALS NOS.2820 AND 2924, AFFILIATED WITH A. F. OF L.Case No. R-3468.-DeeidedFebruary 00, 1942Jurisdictionlumber industry.Investigation and Certification of Representatives:as to appropriate unit; election necessary.Unit Appropriatefor CollectiveBargaining:employees engaged in logging opera-tions separate from mill operations in view of existing state of labor organiza-tion among employees of the Companyheldappropriate; scalers included andsupervisory, clerical, machinists, conductors, brakemen, firemen, engineers, andhostlers employed on logging trains excluded from the unit.Mr. W. E.Herdinger,of Tacoma, Wash., for the Company.Mr. J. G. Wolf,of Portland,Oreg., for theA. F. of L.Mr. A. F.Hartung,of Portland,Oreg., andMr.George Brown,ofKlamath Falls, Oreg., for the I. W. A.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 4 and December 17, 1941, respectively, Lumber andSawmillWorkers Union, Locals No. 2820 and 2924, affiliated withA. F. of L., herein called the A. F. of L., filed with the RegionalDirector for the Nineteenth Region (Seattle, Washington) a petitionand an amended petition alleging that a question affecting commercehad arisen concerning the representation of employees ofWeyer-haeuser Timber Company, Klamath Falls, Oregon, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On December 22, 1941, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,48 rWEYERHAEUSER TIMBER COMPANY49as amended, ordered an investigation and authorized the RegionalDirector to conduct it and.to provide for, an, appropriate hearing upondue notice.'ing, copies of which were duly served upon the Company, the A. F.of L., and upon International Woodworkers of America, Local 6-12,herein called the I. W. A., a labor organization claiming to representemployees directly affected by the investigation.Pursuant to notice,a hearing was held on January 19, 1942, at Klamath Falls, Oregon,before Harry George; the Trial Examiner duly designated by the ChiefTrial Examiner.The Company; the A. F. of L., and the I. W. A.were represented and participated in the hearing.Full' oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During ,the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board,has reviewed these rulings and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.On February 2, 1942, the Company filed a brief which the Boardhas considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWeyerhaeuser Timber Company is a Washington corporation en-gaged in logging operations and in the processing and sale of fir,cedar, pine, and hemlock timber. It operates manufacturing branchesin the States of Washington and Oregon.This proceeding concernsonly its operations at Klamath Falls, Oregon.During 1940 theCompany produced, approximately 200,000,000 feet of lumber atitsKlamath Falls operations, about 85 percent of which are shippedby it to points outside the State of Oregon.All the logs used atthe,Klamath Falls plant are shipped to it from points within theState of Oregon. The Company employs approximately 1,200persons in its Klamath Falls operations.II.THE ORGANIZATIONS INVOLVEDLumber and Sawmill Workers Union, Locals Nos 2820 and 2924,United Brotherhood of Carpenters and Joiners of America, are labororganizations affiliated with the American Federation of Labor.They admit to membership employees of the Company.International'Woodworkers of America, Local 6-12, is a labororganization affiliated with the Congress of Industrial Organiza-tions, admitting to membership employees of the Company. 50DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONOn'September 17, 1941, the A. F. of L., claiming to represent amajority of the employees in the Company's logging operations atKlamath Falls, requested the Company for a collective bargainingconference.On September 30, 1941, the Company denied this re-quest, stating that it believed the unit claimed by the A. F. of L.was inappropriate.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, shows that the A. F. of L. and the I. W. A.each represents a substantial number of employees in the allegedappropriate unit."We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe A. F. of L. and the I. W. A. agree that all employees in thelogging operations at the Klamath Falls branch of the Company,excluding supervisory and clerical employees, machinists, and con-ductors, brakemen, firemen, engineers, and hostlers employed onlogging trains, constitute an appropriate unit.The Company contends that its employees in all of its operationsat the Klamath Falls branch constitute an appropriate unit.TheCompany maintains a lumber mill and box factory at Klamath Fallsin conjunction with its logging operations in that vicinity. Itemploys approximately 850 persons in its mill and about 300 in itslogging operations.The Company has a single manager for itsentireKlamath Falls operations and all logs felled in the loggingoperations at Klamath Falls are used by the Company in its millat that point.The Company maintains that all its activities atKlamath Falls constitute a single integrated operation.As statedIThe Field Examiner reported that the A F. of L. presented 111 membership applicationcards bearing the names of persons who appear on the November 1941 pay roll of the Com-pany.He further reported that the IW A presented 83 membership application cardsbearing the names of persons who appear on the Company's pay roll of November, 1941.There are approximately 388 employees on this pay roll. WEYERHAEUSER TIMBER COMPANY51above, the A. F. of L. and the I. W. A. urge that the logging em-ployees be set up as a separate unit. There is no evidence that themajority of the mill employees of the Company belong to eitherunion; nor has any labor organization organized the Company'semployees at Klamath Falls on a single unit basis.Consequently,unless the logging employees are recognized as a separate unit, therecan be no collective bargaining agent whatsoever for these workersat the present time. It is obviously desirable that, in a determinationof the appropriate unit, collective bargaining by the Company'semployees be made an immediate possibility.We have often heldthat employees engaged in logging operations and those employedat a nearby sawmill may constitute separate appropriate units, eventhough the single employer operates them as an integrated enterprise.'In view of the existing state of labor organization among theemployees of the Company and in order to insure to the loggingemployees the full benefit of their right to self-organization and tocollective bargaining and otherwise to effectuate the policies of theAct, we conclude that the employees engaged in logging operationsat the Klamath Falls branch of the Company constitute a unitappropriate for the purpose of collective bargaining.The Company carries on its pay roll four employees classified asscalers.The A. F. of L. and the I. W, A. urge that they be includedin the unit of woods employees and the Company that they be--excluded.These persons measure the felled logs in the woods andrecord the number of board feet in them. The amount of pay forthe fallers and buckers is determined by the reports submitted bythe scalers.Scalers have no supervisory authority and are paid onan hourly basis.We shall include the scalers in the appropriate unit.We find' that all employees in the logging operations at the KlamathFalls branch of the Company, including scalers, but excluding super-visory and clerical employees, machinists, and conductors, brakemen,firemen, engineers, and hostlers employed, on logging trains, con-stitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise will effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secretballot.The Company maintains a construction crew, which works inandLumberandSawmill TVorkers Union, LocalNo 2568,chartered by United Brotherhood of CarpentersandJoiners of America,affiliatedwith the A.F. of L., et al.,32 N L. R. B., No. 9. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe woods in the spring, summer, and fall of each year.,However,due to climatic conditions the construction crew is forced to ceaseoperations in the winter.They resume their duties near the middleofthe unit.The I. W. A. urges that no election be held in this pro-ceeding until thirty (30) days after the resumption of the con-struction crew's operations so that those employees might be affordedan -opportunity to vote.The A. F. of L. asks that an immediateelection be held.The company took no position with respect to theconstruction crew.It appears that many of the construction crewreturn to work each year at the resumption of operations and thatthe Company attempts to reemploy its former construction workers.Under these circumstances, it appears that these employees fall .inthe category of employees temporarily laid off and that, therefore,they will be eligible to vote in the election under the terms of ourusual Direction, which includes as eligible employees temporarilylaid off.We find that employees of the Company eligible to votein the election shall be those in the appropriate unit who were em-'ployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, and those who were "temporarilylaid off, as discussed above, subject to the other limitations andadditions set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW "1.A question affecting commerce has arisen concerning the repre-sentation of employees of Weyerhaeuser Timber Company, KlamathFalls, Oregon, within the meaning of Section 9 (c) and Sections 2,6, and 7 of the National Labor Relations Act.2.All employees in the logging operations at the Klamath Fallsbranch of the Company, including scalers, but excluding super-visory and clerical-employees, machinists, and conductors, brakemen,firemen, engineers, and hostlers employed on the logging trains,constitute a unit appropriate for 'the purposes of collective bargain-'ing,within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is hereby WEYERHAEUSER TIMBERCOMPANY53DIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwithWeyerhaeuser Timber Company, Klamath Falls, Oregon, anelection by secret ballot shall be conducted as soon as possible, butnot later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director forthe Nineteenth Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among all employees in the logging opera-tions at the Klamath Falls branch of the Company who were em-ployed during the pay-roll period immediately preceding the dateof this Direction, including scalers and employees who did not workduring such pay-roll period because they were ill or on vacation orin the active military service or training of the United States, ortemporarily laid off, by excluding supervisory and clerical employees;machinists ; conductors, brakemen, firemen, engineers, and hostlersemployed on the logging trains; and employees who have sincequit or been discharged for cause, to determine whether they desireto be represented by Lumber and Sawmill Workers Union, LocalsNos. 2820 and 2924, affiliated with the American Federation of Labor,or by International Woodworkers of America, Local 6-12, affiliatedwith the Congress of Industrial Organizations, for the purposes ofcollective bargaining, or by neither.CHAIRMAN MIlais took no part in the consideration of the aboveDecision and Direction of Election.